Filed 6/11/15 P. v. Garland CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062899

v.                                                                       (Super.Ct.No. FVI1400843)

CHRISTOPHER C. GARLAND,                                                  OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Melanie K. Dorian, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                                I

                                STATEMENT OF THE CASE

         On March 6, 2014, a complaint charged defendant and appellant Christopher C.

Garland with making criminal threats under Penal Code section 422.1 The complaint also

alleged a gang enhancement under section 186.22, subdivision (b)(1)(B) and a prior

prison term under section 667.5, subdivision (b). On May 21, 2014, defendant pled no

contest and admitted the gang allegation. Thereafter, the court sentenced defendant to

three years in state prison based on the high term, and imposed and stayed the sentence

for the gang enhancement. Pursuant to the terms of the plea agreement, the trial court

dismissed the prior prison term allegation.

         In December 2014, defendant filed a writ of habeas corpus seeking resentencing

under Proposition 47. On December 15, 2014, the trial court deemed the writ as a

petition for resentencing under section 1170.18. On January 16, 2015, the trial court

found that defendant did not satisfy the criteria set forth in section 1170.18; therefore, he

was ineligible for resentencing. On February 9, 2015, defendant filed a timely notice of

appeal. On March 10, 2015, defendant filed another notice of appeal, challenging “the

sentence or other matters occurring after the plea that do not affect the validity of the

plea.”




         1   All statutory references are to the Penal Code unless otherwise specified.

                                                2
                                              II

                                STATEMENT OF FACTS

       The factual basis of the plea was based on defendant’s criminal history, the

charging document, and the discovery. According to the complaint, on September 8,

2013, defendant willfully and unlawfully threatened to commit a crime, which would

result in death and great bodily injury to Kayla Gunter, with the specific intent that the

statement be taken as a threat. The complaint also alleged that defendant committed the

offense for the benefit of, at the direction of, or in association with a criminal street gang

with the specific intent to promote, further or assist in criminal conduct by gang

members.

                                           III
                                        ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the record for potential error and find no error.




                                               3
                                     IV

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                               McKINSTER
                                                           J.

We concur:


RAMIREZ
                    P. J.


MILLER
                       J.




                                      4